MEMORANDUM ***
Plaintiff-Appellant Gerald Reese appeals the district court’s grant of summary judgment to Defendant-Appellee Micro Dental Laboratories on his claim of retaliation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Because the parties are familiar with the facts, we do not supply them here except as necessary to explain our decision. Reese failed to present specific, substantial evidence sufficient to demonstrate a genuine issue of material fact as to whether the reason advanced by Micro Dental for his termination was pretextual. Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir.2000). Micro Dental presented credible evidence that it had begun a workforce restructuring process six months before Reese’s termination, and long before the alleged protected activity took place. Reese’s position was eliminated as part of that restructuring process, not in retaliation for his protected activity.
AFFIRM.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.